Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 31, 2019

                                      No. 04-19-00648-CV

                          IN THE INTEREST OF M.A., A CHILD,

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-PA-00285
                          Honorable Peter A. Sakai, Judge Presiding


                                         ORDER

        This is an accelerated appeal of an order terminating the appellant’s parental rights,
which must be disposed of by this court within 180 days of the date the notice of appeal is filed.
TEX. R. JUD. ADMIN. 6.2. Appellant’s brief was filed on December 4, 2019, making appellee’s
brief due December 27, 2019. The appellee filed a motion for extension of time requesting an
extension of time to file its brief until January 13, 2020. The motion is GRANTED. Appellee’s
brief must be filed no later than January 13, 2020. Given the time constraints governing the
disposition of this appeal, further requests for extensions of time will be disfavored.



                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of December, 2019.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court